        Case 2:21-cv-00090-SAB     ECF No. 1   filed 02/18/21   PageID.1 Page 1 of 6




 1   Gregor A. Hensrude, WSBA #45918
     ghensrude@klinedinstlaw.com
 2
     KLINEDINST PC
 3   701 Fifth Avenue, Suite 4150
     Seattle, WA 98104
 4
     (206) 682-7701
 5
 6
 7                      UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
 8
 9   JANET MURPHY,                              No.
10
                 Plaintiff,                     NOTICE OF REMOVAL
11
12         v.

13   HOBBY LOBBY STORES, INC., an
14   Oklahoma corporation, d/b/a, and
     HOBBY LOBBY STORES, INC.
15   STORE #0528,
16
                 Defendants.
17
18
19   TO: THE UNITED STATES DISTRICT COURT FOR THE EASTERN
         DISTRICT OF WASHINGTON:
20
21         Defendant HOBBY LOBBY STORES, INC., an Oklahoma corporation,

22   pursuant to 28 U.S.C. § 1332, hereby gives notice of the removal of the above-
23
     captioned action from the Superior Court of the State of Washington, County of
24
25   Douglas to this Court. This removal is based upon the following grounds:

26
     NOTICE OF REMOVAL - 1                                    KLINEDINST PC
                                                         701 Fifth Avenue, Suite 4150
                                                          Seattle, Washington 98104
                                                          Telephone: (206) 682-7701
        Case 2:21-cv-00090-SAB      ECF No. 1   filed 02/18/21   PageID.2 Page 2 of 6




 1                           I. SUMMARY OF PLEADINGS
 2         On or around January 13, 2021, Plaintiff Janet Murphy filed a complaint
 3
     against the removing defendant, in the Douglas County Superior Court. A true and
 4
 5   correct copy of the complaint, including declarations of service on defendants, has
 6   been attached hereto as Exhibit A. There are currently no other filed pleadings, but
 7
     all other filed pleadings shall be submitted to the court per 28 U.S.C. §1446(a).
 8
 9         Hobby Lobby is the sole defendant in this matter, and having received
10   service of this matter, herein seeks removal.
11
                           II. NATURE OF THE COMPLAINT
12
13         The complaint states a single cause of action in negligence against Hobby

14   Lobby, alleging Plaintiff sustained injuries on the company’s premises.
15
                         III. STATEMENT OF JURISDICTION
16
           This court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332
17
18   because (1) there is complete diversity of citizenship, (2) the amount in
19   controversy exceeds the sum or value of $75,000, exclusive of interest and cost,
20
     and (3) all other requirements for removal have been satisfied.
21
22         a.     Diversity of Citizenship
23         For purposes of diversity jurisdiction, a corporation is “a citizen of every
24
     State and foreign state by which it has been incorporated and of the State or foreign
25
26
     NOTICE OF REMOVAL - 2                                     KLINEDINST PC
                                                          701 Fifth Avenue, Suite 4150
                                                           Seattle, Washington 98104
                                                           Telephone: (206) 682-7701
           Case 2:21-cv-00090-SAB    ECF No. 1    filed 02/18/21   PageID.3 Page 3 of 6




 1   state where it has its principal place of business…” 28 U.S.C. §1332(c)(1).
 2
     Therefore, Hobby Lobby is a citizen of Oklahoma, and Plaintiff is a citizen of
 3
     Washington.
 4
 5           b.    Amount in Controversy
 6
             “[A] defendant’s notice of removal need include only a plausible allegation
 7
     that the amount in controversy exceeds the jurisdictional threshold.” Dart
 8
 9   Cherokee Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 554 (2014).
10
     “[W]hen a defendant seeks federal-court adjudication, the defendant’s amount-in-
11
12   controversy allegation should be accepted when not contested by the plaintiff or

13   questioned by the court.” Id. at 553. In determining whether the amount in
14
     controversy is satisfied, the Court may consider compensatory and statutory
15
16   damages, as well as punitive damages. See Campbell v. Hartford Life Ins. Co., 825

17   F. Supp. 2d 1005, 1008-09 (E.D. Cal. 2011).
18
             Here, Plaintiff alleges sustaining severe injuries, and seeks both special and
19
20   general damages. Similar allegations and cases have resulted in settlements and

21   jury verdicts which exceed $75,000.1 Further, Hobby Lobby sent correspondence
22
23   1
         Dirk H. Fieldcamp v. The City of Mukilteo et. al., Snohomish County Cause
24
25   No.98-2-00243-1. Plaintiff, male age 44, Civic Interface Manager for Boeing.
26
     NOTICE OF REMOVAL - 3                                       KLINEDINST PC
                                                            701 Fifth Avenue, Suite 4150
                                                             Seattle, Washington 98104
                                                             Telephone: (206) 682-7701
        Case 2:21-cv-00090-SAB      ECF No. 1      filed 02/18/21   PageID.4 Page 4 of 6




 1   to Plaintiff requesting confirmation that she seeks less than $75,000 in damages,
 2
     and Plaintiff has failed to respond. This omission sends a clear signal that Plaintiff
 3
     intends to seek at a minimum in excess of $75,000.
 4
 5                          IV. TIMELINESS OF REMOVAL
 6         A notice of removal must be filed within 30 days after service of the
 7
     pleading which makes the defendant become a party to the state action. (28 U.S.C.
 8
 9   § 1446(b).) The thirty-day period for removal does not begin to run until a party
10   has received a copy of the Complaint and has been properly served. (See Murphy
11
     Brothers, Inc. v. Michetti Pipe Stringing, Inc., 526 U.S.344, 347-48 (1999).)
12
13         Hobby Lobby was served with a copy of the summons and complaint on
14   January 30, 2021. Therefore, this Notice of Removal is timely filed under 28
15
     U.S.C. § 1446(b). A response to Plaintiff’s complaint will be timely filed in the
16
17
18   Plaintiff contended while returning documents to the City of Mukilteo’s office,
19
     upon leaving the office he stepped off the concrete onto the wet, painted asphalt
20
21   surface, causing him to slip and fall. Defendant City of Mukilteo was a lessee of

22   the property. Defendants Aileen Chuck and The Hawaiian Trust Co., Ltd., were
23
     owners and lessors of the property. Defendants contended the accident was the
24
25   fault of Plaintiff. Result: $150,000 award.
26
     NOTICE OF REMOVAL - 4                                        KLINEDINST PC
                                                             701 Fifth Avenue, Suite 4150
                                                              Seattle, Washington 98104
                                                              Telephone: (206) 682-7701
        Case 2:21-cv-00090-SAB     ECF No. 1    filed 02/18/21   PageID.5 Page 5 of 6




 1   United States District Court pursuant to Rule 81(c) of the Federal Rules of Civil
 2
     Procedure.
 3
           DATED this 18th day of February, 2021.
 4
 5                                          KLINEDINST PC
 6
 7                                          By s/ Gregor A. Hensrude
                                             Gregor A. Hensrude, WSBA #45918
 8
                                             Attorneys for Defendants
 9                                           Klinedinst PC
                                             701 Fifth Avenue, Suite 4150
10
                                             Seattle, WA 98104
11                                           Telephone: (206) 682-7701
12                                           Fax: (206) 682-7449
                                             Email: ghensrude@klinedinstlaw.com
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     NOTICE OF REMOVAL - 5                                     KLINEDINST PC
                                                          701 Fifth Avenue, Suite 4150
                                                           Seattle, Washington 98104
                                                           Telephone: (206) 682-7701
         Case 2:21-cv-00090-SAB      ECF No. 1     filed 02/18/21   PageID.6 Page 6 of 6




 1                               CERTIFICATE OF SERVICE
 2          I hereby certify that on February 18, 2021, I electronically filed the
 3   foregoing with the Clerk of the Court using the CM/ECF System, which in turn
     automatically generated a Notice of Electronic Filing (NEF) to all parties in the
 4   case who are registered users of the CM/ECF system. The NEF for the foregoing
 5   specifically identifies recipients of electronic notice. I hereby certify that I also sent
     a courtesy copy via email to:
 6
 7
      Attorneys for Plaintiff:
 8
      Corey M. Kane, WSBA #49710
 9
      Lacy Kane & Kube, P.S.
10    300 Eastmont Avenue
      East Wenatchee, WA 98802
11
      Email: corey@lacykane.com
12
13         DATED this 18th day of February, 2021, at Seattle, Washington.
14
                                                  /s/ Megan Johnston
15                                                Megan Johnston, Legal Assistant
16                                                Klinedinst PC
                                                  701 Fifth Avenue, Suite 4150
17                                                Seattle, WA 98104
18                                                (206) 682-7701
                                                  mjohnston@klinedinstlaw.com
19
20
21
22
23
24
25
26
     NOTICE OF REMOVAL - 6                                        KLINEDINST PC
                                                             701 Fifth Avenue, Suite 4150
                                                              Seattle, Washington 98104
                                                              Telephone: (206) 682-7701
